ORDER DISMISSING PETITION FOR CERTIORARI TO REVIEW AN OPINION BY THE COURT OF APPEALS, DIVISION I
On consideration of the paperwork on file, which consists of the petition for cer-tiorari by the Special Indemnity Fund, respondent and cross-petitioner [SIF], the petitioner’s answer and of this court’s November 9, 1989 order directing SIF to amend its certiorari petition by November 15, 1989, THE COURT FINDS AND HOLDS:
1.SIF’s belated filing of its rehearing petition in the Court of Appeals was met with denial based on “out-of-time filing without leave”.
2. Neither in the intermediate court nor here did SIF offer a tenable legal ground or “good cause” for its tardiness.
3. Although this court’s pronouncement in Special Indem. Fund v. Washburn, Okl., 722 P.2d 1204, 1211 [1986], does not bar one whose rehearing petition was not timely filed in the Court of Appeals from consideration of a later quest for certio-rari, neither does it require this court’s acceptance of such petition where tardiness appears unexcused on the face of the record. See also, Stiles v. Oklahoma Tax Com’n., Okl., 752 P.2d 800 [1987],
4. Unlike in Washburn, this record is devoid of any “good cause” for SIF’s tardy filing of its rehearing petition in the Court of Appeals, Division I.
5. SIF’s petition for certiorari, whose amendment was directed by this court but its command was ignored, is hereby DISMISSED for failure timely to petition for rehearing in the Court of Appeals or show to that or this tribunal a good cause for a retroactive extension of time to present, belatedly, its rehearing quest below.
PETITION FOR CERTIORARI DISMISSED.
OPALA, V.C.J., and LAVENDER, DOOLIN, ALMA WILSON and KAUGER, JJ., concur.
HODGES, SIMMS and SUMMERS, JJ., dissent.